UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 12, 2012 SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. (Exact name of registrant as specified in its charter) Virginia 001-33037 20-1417448 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6830 Old Dominion Drive McLean, Virginia (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code:(703) 893-7400 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the following obligation of the registrant under any of the following provisions: [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communication pursuant to Rule 14b-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On April 12, Robin Shield notified Southern National Bancorp of Virginia, Inc. (the "Company") of her decision to resign as a Class I Director of the Company and as a director of Sonabank, N.A. effective immediately.Ms. Shield had been a member of the Asset Liability Management Committee of the Company.Ms. Shield has not advised the Company of any disagreement with the Company on any matter relating to the Company's operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. Date:April 16, 2012 By: /s/ William H. Lagos William H. Lagos Sr. Vice President and Chief Financial Officer
